      Case 1:19-cv-05894-LGS Document 50 Filed 12/09/19 Page 1 of 1
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
                       PINKELSTBNLAW GROUP, PUC        DATE FILED: 12/9/2019
                                338 Jericho Turnpike
                               SlJosset, New York 11791
                                    (718) 261-4900

                                December 6th , 2019
                                   Application GRANTED. The Order at Dkt. 47 is hereby rescinded.
                                   The Clerk of Court is respectfully requested to re-open the case.

The Honorable Lorna G. Schofield     Plaintiff's counsel shall produce evidence sufficient to show that
United States District Court         the Plaintiff retained him to represent Plaintiff in this action by
Southern District of New York        December 13, 2019.
40 Foley Square - courtroom 1106
New York, New York 10007             Dated: December 9, 2019
                                            New York, New York


                           Re: Antolini vs. 75 & 81 Orchard Associates LLC et al
                               Case No.: 1: 19-cv-05894-LGS

Dear Judge Schofield,

To remind the Court, respectfully, I represent Mr. Antolini. Up until this past
Tuesday, December 3, 2019 I was unable to continue to prosecute Mr. Antolini's
lawsuit. That condition has been removed by order of Judge Moses. [DE 5]

That was the only reason that I suggested and agreed to dismissing his case,
which you so graciously allowed for, without prejudice.

I therefore ask the Court to rescind its Order of December 2, 2019 so that I can
continue to prosecute Mr. Antolin's lawsuit to trial.




SHF/tc
To all counsel of record via Pacer
